           Case 1:18-cr-00278-DAD-BAM Document 45 Filed 12/22/20 Page 1 of 2


 1   RICHARD M. OBERTO
     ATTORNEY AT LAW
 2   State Bar no. 247285
     516 W. Shaw Ave. Ste 200
 3   Fresno, California 93704
     Telephone: (559) 221-2557
 4
     Attorney for Defendant,
 5   Ana Cristina Quinonez
 6                        IN THE UNITED STATES DISTRICT COURT
 7                     FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,    ) No. 1:18-cr-00278-DAD-BAM
                                  )
 9                 Plaintiff,     ) STIPULATION TO MODIFY
                                  ) CONDITIONS OF PRETRIAL RELEASE
10        v.                      ) AND VACATE HEARING ON MOTION
                                  ) TO MODIFY CONDITIONS OF PRETRIAL
11   ANA CRISTINA QUINONEZ,       ) RELEASE; AND ORDER
                                  )
12                 Defendant.     )
                                  )
13   TO THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
14   OF CALIFORNIA:
15          The parties are hereby stipulating that the pretrial release conditions of the
16   defendant ANA CRISTINA QUINONEZ (“Ms. Quinonez”) should be modified to delete
17   the home detention requirement and substitute instead the condition that Ms. Quinonez be
18   restricted to her residence as directed by the Pretrial Services Office or Supervising
19   Pretrial Services Officer. (See Order Setting Conditions of Release, filed 6/18/19,
20   Additional Conditions of Release, Condition no. 7(l).) The modification would replace
21   the present home detention requirement with what is in effect a curfew condition to be
22   determined by the Pretrial Services Office. Ms. Quinonez would remain on location
23   monitoring, but would be subject to a curfew, rather than home detention.
24          The parties have consulted with Ms. Quinonez’s Pretrial Services Officer, Frank
25   Guerrero, regarding the present stipulation. The parties agree that the stipulated
26   modification is justified by Officer Guerrero’s assessment of Ms. Quinonez’s
27   performance on pretrial release. (See Motion to Modify Conditions of Pretrial Release,
28   ECF 43, filed 12/11/20, 2:15-25.) All other terms and conditions of pretrial release not in

                                                   1
              Case 1:18-cr-00278-DAD-BAM Document 45 Filed 12/22/20 Page 2 of 2


 1   conflict with the modification should remain in full force and effect.
 2            Should the court accept the present stipulation and proposed order, the parties
 3   agree that the motion hearing scheduled for January 4, 2021, would be unnecessary and
 4   should be vacated.
 5            It is so stipulated.
 6

 7   DATED: 12/18/20                             /s/Kirk E. Sherriff
                                                        KIRK E. SHERRIFF
 8                                                      Assistant United States Attorney
 9
     DATED: 12/18/20                             /s/Richard M. Oberto
10                                                      RICHARD M. OBERTO
                                                        Attorney for Defendant,
11                                                      Ana Cristina Quinonez
12

13                                            ORDER
14            IT IS HEREBY ORDERED, for good cause showing, that the pretrial release
15   conditions of the defendant ANA CRISTINA QUINONEZ (“Ms. Quinonez”) be
16   modified to delete the home detention requirement and substitute instead the condition
17   that Ms. Quinonez be restricted to her residence as directed by the Pretrial Services Office
18   or Supervising Pretrial Services Officer. All other conditions of pretrial release not in
19   conflict with this order shall remain in full force and effect. The motion hearing on Ms.
20   Quinonez’s “Motion to Modify Conditions of Pretrial Release” (ECF 43) scheduled for
21   January 4, 2021, is ordered vacated.
22

23   IT IS SO ORDERED.
24
     Dated:     December 21, 2020                         /s/ Barbara   A. McAuliffe            _
25                                                  UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                    2
